DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,778,580 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendment to the specification filed on 03/29/2021 have not introduced a new matter, thus it has been accepted and entered. 

Response to Arguments
Applicant’s arguments, see Remarks, filed on 03/29/2021, with respect to the nonstatutory double patenting rejections of claims 1-12 have been fully considered and are persuasive in view of the terminal disclaimer filed on 03/29/2021, which have been accepted.  The nonstatutory double patenting rejections of claims 1-12 have been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0093616 A1 discloses a tuner scans the channels in a channel list (see paragraph [29]).
US 2007/0182855 A1 discloses a device receives data structure including a scan mode filed for indicating a scan mode and a list of channels filed for identifying a list of channels for scanning (See paragraph [20]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        April 3, 2021